Citation Nr: 1242771	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are diabetes mellitus diabetes mellitus (DM), type II, rated as 20 percent disabling; acne/furunculosis, rated as 30 percent disabling; peripheral neuropathy left lower extremity, rated as 20 percent disabling; peripheral neuropathy right lower extremity, rated as 20 percent disabling; peripheral neuropathy left upper extremity, rated as 20 percent disabling; peripheral neuropathy right upper extremity, rated as 20 percent disabling; and diabetic retinopathy, rated as noncompensably disabling; his combined disability rating is 70 percent.

2.  The evidence of record illustrates that the Veteran worked in maintenance as a painter until 2006.

3.  The evidence of record indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to a TDIU.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service-connected for the following disabilities: acne/furunculosis, currently rated as 30 percent disabling; diabetes mellitus (DM), type II, currently rated as 20 percent disabling; peripheral neuropathy left lower extremity, associated with DM, currently rated as 20 percent disabling; peripheral neuropathy right lower extremity, associated with DM, currently rated as 20 percent disabling; peripheral neuropathy left upper extremity, associated with DM, currently rated as 20 percent disabling; peripheral neuropathy right upper extremity, associated with DM, currently rated as 20 percent disabling; and diabetic retinopathy, currently rated as noncompensably disabling.  The combined disability rating of all the service-connected disabilities is 70 percent.  Although the Veteran does not have one disability rated as 40 percent disabling, his peripheral neuropathy of the upper and lower extremities is associated with his DM.  Therefore, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The record shows that the Veteran is currently 62 years old, and that he completed high school (twelfth grade).  He never attended any other trade or vocation school.  The Veteran previously worked for over twenty-five years in the maintenance field, as a painter.  

In his initial claim for TDIU, filed in May 2006, the Veteran reported that he was unable to work due to complications from his DM.  However, he was still gainfully employed at that time.  In a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), completed in June 2006, it was noted that the Veteran was still working, but he had been provided a roll around stool to assist him with painting activities and to decrease his bending and stooping.  In a December 2006 Report of Contact, the Veteran reported that his feet hurt and tingled, while walking and standing were difficult for him.  He also claimed that his physical condition had caused him to stop working.  

The October 2006 Social Security Administration (SSA) Disability Report discussed below, and a VA Form 21-4192, completed in April 2010, the Veteran reported that he last worked in October 2006.

The claims file reflects that the Veteran currently receives SSA benefits for a non-service-connected back disorder, and for his service-connected DM.  SSA records show that the Veteran reported that in his occupation, he was required to walk, stand, climb, stoop, kneel, crouch, crawl, reach, handle large and small objects, and lift and carry approximately twenty-five pounds (paint bucket, brush, ladder) throughout the day.  He also reported that his disabilities affected his ability to lift, squat, bend, stand, reach, walk, sit, kneel, and climb stairs.  The Veteran reported that these limitations specifically limited his ability to work, in that he could not bend or stoop very long; he had problems climbing ladders; and he could only lift a limited amount of weight.  The SSA records also show that the Veteran's DM has been poorly controlled, and that he fell from his ladder at work on more than one occasion, albeit due to lumbar spine pain.  An October 2007 Physical Residual Functional Capacity Assessment shows that the Veteran was found to have exertional limitations on lifting and carrying, standing and walking, sitting, pushing and pulling, due to his low back disability, peripheral neuropathy and DM, which was not well controlled.  He was also found to have postural limitations on climbing, balancing, stooping, kneeling, crouching, and crawling.

The Veteran was afforded a VA examination in June 2009 to evaluate his DM and peripheral nerves.  The Veteran reported that he had previously worked as a painter at the VA Medical Center in Poplar Bluff, Missouri, and that he had been unemployed for three years.  He claimed that he retired approximately four months early, due to persistent back discomfort.  The Veteran also reported long-standing DM with relatively poor control.  He complained of episodes of hypoglycemia about once a month, which caused symptoms such as shaking and sweating.  He denied any hospitalizations or physician visits for hyper or hypoglycemia or ketoacidosis.  The Veteran also reported that he was able to feed, bathe and dress himself independently.  The examiner noted that as the Veteran reported being unemployed for the previous three years, secondary to back discomfort, his DM had not affected his employment.  

The Veteran also reported gradually worsening symptoms of peripheral neuropathy in the bilateral feet and hands.  He complained specifically of chronic numbness in his feet, which intermittently travelled half way up his calves, and numbness and tingling in his hands and fingertips.  He also complained of occasional symptoms of burning in the feet at night, which would wake him up.  He had been issued diabetic shoes and he checked his feet on a daily basis, with the help of his wife.  However, the Veteran also reported that he was able to exercise, which included walking and bicycling for approximately one mile, twice a day.

The examiner did not offer an opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining or maintaining gainful employment.

The Veteran was afforded another VA examination in May 2010.  The Veteran reported experiencing some hypoglycemia, but denied any hospitalization for hypoglycemia, hyperglycemia or ketoacidosis.  He also reported that he was on a diabetic diet, but indicated that his primary care physician had not restricted any particular activities on account of episodes of hypoglycemia or ketoacidosis.  The Veteran also complained of tingling and numbness in his extremities, associated with his peripheral neuropathy, but he did not report pain.  He reported that his DM did not affect his activities of daily living.  With regard to his skin condition, the examiner noted that there were a few scattered pigmented macules on the skin, particularly in the groin and medial aspect of the thighs, but there were no active lesions of acne/folliculitis present.

The examiner noted that the Veteran was retired and as such, the effects of the Veteran's DM on his occupation at that time could not be described.  However, the examiner did opine that the Veteran's peripheral neuropathy in all four extremities, which was mild, was less likely as not a cause for his unemployability.  He opined further that if only the Veteran's service-connected DM, its service-connected complications, and his skin condition were considered, it was theoretically as likely as not that the Veteran could hold sedentary employment.  He emphasized that his opinion did not take into account the Veteran's non-service-connected disorders.  

In an associated June 2010 optometry examination, the Veteran was diagnosed with non-proliferative diabetic retinopathy, which the examiner noted had not affected the Veteran's visual acuity or visual field.  Accordingly, it was the examiner's opinion that the Veteran's diabetic retinopathy would have no impact on his ability to obtain physical or sedentary employment, and no restriction for employment would be placed on him based on his eyes.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The evidence of record indicates that the Veteran previously worked in maintenance as a painter, but that he has not worked since 2006.  Although he does not currently have one service-connected disability rated as 40 percent disabling, he has several service-connected disabilities, which together, give him a combined rating of 70 percent, which is indicative of significant impairment of health.  

In addition to his service-connected DM and peripheral neuropathy, the Veteran also suffers from hypertension, sleep apnea, and degenerative disc disease of the lumbar spine.  The lumbar spine disability has also been found to be a significant factor in the Veteran's unemployability.  See SSA Disability Determination Report and May 2010 VA examination report.  But even apart from this nonservice-related factor, the medical evidence indicates he would be unable to secure or maintain substantially gainful employment due to his service-connected DM, with its associated peripheral neuropathy, alone.  In other words, even if his nonservice-connected back disability was not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his DM and the complications it causes.  In this regard, the evidence of record shows that before and after his retirement, the Veteran's DM was noted to be poorly controlled, with episodes of hypoglycemia.  Furthermore, the DM, with all of its associated complications, was determined to be severe enough that the SSA listed it as a secondary diagnosis in the Veteran's Disability Determination Report.  The Veteran has also reported worsening symptoms of peripheral neuropathy during the appeal, which would definitely affect his ability to perform many of the duties required in his former line of work.

In reaching this determination, the Board acknowledges the May 2010 examiner's opinion essentially that the Veteran's service-connected DM, and its service-connected complications would not be a barrier to sedentary employment.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There is no indication in the evidence of record that the Veteran has any experience or training to perform sedentary work.  The Veteran is over sixty years old, and worked as a maintenance mechanic and painter for over twenty-five years.  There is no indication in the record that he has worked or received training in any other field.  Furthermore, his age (62) makes it highly unlikely that he would be able to learn new job skills that would enable him to transition into a different career at this time in his life.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's DM and associated disorders, including, peripheral neuropathy, present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, as it appears that the Veteran's service-connected DM and associated complications preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


